Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims:

Claims 1-18 are pending examination. 
Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1,4, 7,10,13 and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3, 6,8,11 and 13 of co-pending Application No. 16/936,806 in view of Fitzgerald et al. (USPUB 20180342050) . Although the claims at issue are not identical, they are not patentably distinct from each other because of the following :

 With respect to the claims mentioned above of present application and claims of Co-Pending Application No. 16/936,806 mentioned above teaches the same limitations as underlined below: The limitations that are not explicitly the same use synonyms that are well known by one in the ordinary skills in the art. 
Present application
Co-Pending Application No. 16/936,806 
As per claim 1, A method for detecting display screen quality, comprising: 
receiving a quality detection request sent by a console deployed on a display screen production line, the quality detection request comprising a display screen image collected by an image collecting device on the display screen production line; inputting the display screen image into a defect detection model to obtain a defect detection result, 
the defect detection model being obtained by training historical defective display screen images using a structure of deep convolutional neural networks and an object detection algorithm; and
 determining, according to the defect detection result, a defect on a display screen corresponding to the display screen image, a defect category corresponding to the defect, and a position corresponding to the defect. 
As per claim 1,
A display screen quality detection method, comprising: receiving a quality detection request sent by a console deployed on
a display screen production line, wherein the quality detection request comprises a display screen image captured by an image capturing device on the display screen production line;
performing image preprocessing on the display screen image, wherein the image preprocessing comprises one or more of following processes: trimming, cutting, rotating, reducing, and zooming; inputting the preprocessed display screen image into a defect detection model to obtain a defect detection result, wherein the defect detection model is obtained by training with a historical defect display screen image using a deep convolutional neural network structure and an instance segmentation algorithm; and determining, according to the defect detection result, quality of a display screen corresponding to the display screen image.

The features of claim 1 of the current application that are not present in claim 1 of the Co
Pending Application No. 16/936,806  are :

“a defect category corresponding to the defect, and a position corresponding to the defect.”
	However, in an analogues art, Fitzgerald et al. (USPUB 20180342050)  teaches a defect category corresponding to the defect (defect classification taught within Paragraphs [0079] and [0112] and [0122]) , and a position corresponding to the defect ( Paragraph [0127]- “…where a de-convolutional layer, un-pooling layer, and fully connected layer further process and highlight features of the input image corresponding to locations where defects were located. …”) .  Accordingly, the prior art references teach all of the claimed elements( i.e the detection of defects within display screen by utilizing neural network model) . The combination
of the known elements is achieved by the System and method for detection of mobile device fault conditions  mentioned by Fitzgerald et al. within the Display screen quality detection method, apparatus, electronic device and storage medium taught in claim 1 of Co Pending Application No. 16/936,806.
	Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill before the
effective filing date of the invention to add the elements taught in Fitzgerald et al. 
to the system taught in claim 1 of Co Pending Application No. 16/936,806 as no more “than the predictable use of prior-art elements according to their established functions.”

As per claim 4, The method according to claim 1,
 wherein the inputting the display screen image into a defect detection model to obtain a defect detection result comprises: determining, according to a load balancing strategy, a detection model server for bearing processing resources; and inputting the display screen image into the defect detection model running on the detection model server to obtain the defect detection result. 
As per claim 3, The method according to claim 1, wherein the inputting the preprocessed display screen image into a defect detection model to obtain a defect detection result, comprises: determining, according to a load balancing policy, a detection model server that hosts a processing resource; and inputting the preprocessed display screen image into the defect detection model running on the detection model server to obtain the defect detection result.

As per claim 7, An electronic device, comprising: 
at least one processor and a memory; the memory is configured to store computer execution instructions; when executing the computer execution instructions stored on the memory, the at least one processor is configured to: receive a quality detection request sent by a console deployed on a display screen production line, the quality detection request comprising a display screen image collected by an image collecting device on the display screen production line; input the display screen image into a defect detection model to obtain a defect detection result, the defect detection model being obtained by training historical defective display screen images using a structure of deep convolutional neural networks and an object detection algorithm; and determine, according to the defect detection result, a defect on a display screen corresponding to the display screen image, a defect category corresponding to the defect, and a position corresponding to the defect.  

As per claim 6,
A display screen quality detection apparatus, wherein the display screen quality detection apparatus comprises: a processor, a memory, and a computer program stored on the memory and operable on the processor, and the processor executes the computer program to: receive a quality detection request sent by a console deployed on
a display screen production line, wherein the quality detection request comprises a display screen image captured by an image capturing device on
the display screen production line; perform image preprocessing on the display screen image, and input the preprocessed display screen image into a defect detection model to obtain a defect detection result, wherein the image preprocessing comprises one or more of following processes: trimming, cutting, rotating, reducing, and zooming, and wherein the defect detection model is obtained by training with a historical defect display screen image using a deep convolutional neural network structure and an instance segmentation algorithm; and determine, according to the defect detection result, quality of a display screen corresponding to the display screen image.
As per claim 10, The electronic device according to claim 7, wherein, the at least one processor is specifically configured to determine, according to a load balancing strategy, a detection model server for bearing processing resources, and input the display screen image into the defect detection model running on the detection model server to obtain the defect detection result. 
As per claim 8, The apparatus according to claim 6, wherein the processor executes the computer program to determine, according to a load balancing policy, a detection model server that hosts a processing resource, and input the display screen image into the defect detection model running on the detection model server to obtain the defect detection result.
As per claim 13, A storage medium, having computer execution instructions stored thereon which, when executed by a processor, implement operations comprising: receiving a quality detection request sent by a console deployed on a display screen production line,
 the quality detection request comprising a display screen image collected by an image collecting device on the display screen production line; inputting the display screen image into a defect detection model to obtain a defect detection result, the defect detection model being obtained by training historical defective display screen images using a structure of deep convolutional neural networks and an object detection algorithm; and determining, according to the defect detection result, a defect on a display screen corresponding to the display screen image, a defect category corresponding to the defect, and a position corresponding to the defect.  

 As per claim 11, A storage medium, wherein the storage medium stores instructions that, when run on a computer, cause the computer to perform following steps: receiving a quality detection request sent by a console deployed on
a display screen production line, wherein
the quality detection request comprises a display screen image captured by an image capturing device on the display screen production line; performing image preprocessing on the display screen image, wherein the image preprocessing comprises one or more of following processes: trimming, cutting, rotating, reducing, and zooming; inputting the preprocessed display screen image into a defect detection model to obtain a defect detection result, wherein the defect detection model is obtained by training with a historical defect display screen image using a deep convolutional neural network structure and an instance segmentation algorithm; and determining, according to the defect detection result, quality of a display screen corresponding to
the display screen image.
As per claim 16, The storage medium according to claim 13, wherein the operations further comprise: determining, according to a load balancing strategy, a detection model server for bearing processing resources; and inputting the display screen image into the defect detection model running on the detection model server to obtain the defect detection result.  

As per claim 13, The storage medium according to claim 11, wherein the inputting the
preprocessed display screen image into a defect detection model to obtain a defect detection result, comprises: determining, according to a load balancing policy, a detection model server that hosts a processing resource; and inputting the preprocessed display screen image into the defect detection model running on the detection model server to obtain the defect detection result.

Regarding the limitations within claims 7 and 13 where the limitation “defect category corresponding to the defect, and a position corresponding to the defect. “ is not mentioned by the co-pending application has been addressed by the explanation provided above within claim 1. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

3.	Claims 1, 7 and 13  are rejected under 35 U.S.C 103 as being patentable over Jie Lei ( NPL DOC:  "  Scale insensitive and focus driven mobile screen defect detection in industry," 17th March 2018, Neurocomputing 294 (2018), www.elsevier.com/locate/neucom, Pages 72-80.) in view of Fitzgerald et al. ( USPUB 20180342050).



As per claim 1,  Jie Lei teaches A method for detecting display screen quality ( Page 73, Col.1 – “end-to-end automated framework integrated with two deep net- works for mobile phone screen defect detection. The first network (MSDDN) aims at parallel detecting defects under multiple scales….”) , comprising: receiving a quality detection request sent by a console deployed on a display screen production line (  Production line within mobile phone screen manufacturing process and the quality check with neural network taught within Page 73 , Col.1 – “…current industrial production requirements of efficiency and accuracy. In this paper, a high- resolution industrial camera is adopted to collect mobile phone screen images….”, Col.1 – Fig. 1 , lines 1-6) , the quality detection request comprising a display screen image collected by an image collecting device on the display screen production line ( Page 77, Col. 2- “6.1 Dataset - We collect a 3000 image dataset collected in various product batches and screen models, where each defect in an image is an- notated with a bounding box by experienced inspectors. Angular point detection is firstly performed on each original screen image to decide the bounds for the screen, as shown in Fig. 6 ….”) ; inputting the display screen image into a defect detection model to obtain a defect detection result( Page 78, Col. 2- 6.3. Focus extraction evaluation- “…We also train the SCN model to decide which area has the most probability to contain defects in a sequence of m image areas. m = 8 is taken in the experiment. The original 30 0 0 images are split into two groups with 1500 images each. We use the first group to produce 180 0 0 sequences with m image areas using random steps sliding in an image for training…. Then a window is sliding on the focus with each patch put into the MSDDN to obtain the final defect detection results…”) , and determining,  according to the defect detection result , a defect on a display screen corresponding to the display screen image (Page 78, Col. 2- 6.2 Focus extraction evaluation,  Page 80- Col. 1- Conclusion) ,
Jie Lei does not explicitly teach the defect detection model being obtained by training historical defective display screen images using a structure of deep convolutional neural networks and an object detection algorithm; a defect category corresponding to the defect, and a position corresponding to the defect.  
However, within analogous art , Fitzgerald et al. teaches the defect detection model being obtained by training historical defective display screen images using a structure of deep convolutional neural networks and an object detection algorithm; and determining ( Paragraph [0072]- “…The database 880 may also store neural network training data, …database 880 may store results of analysis of the health and operation of mobile device 800, along with identifying information and historical operational information associate with mobile device 800. In this manner, operational analysis of the mobile device may be tracked and analyzed over time by server 860, and trends identified that may indicate pending failure of at least one component of mobile device 800…” AND Paragraph [0080]) , a defect category corresponding to the defect (defect classification taught within Paragraphs [0079] and [0112] and [0122]) , and a position corresponding to the defect ( Paragraph [0127]- “…where a de-convolutional layer, un-pooling layer, and fully connected layer further process and highlight features of the input image corresponding to locations where defects were located. …”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Fitzgerald et al. within the modified teaching of the Scale insensitive and focus driven mobile screen defect detection in industry mentioned by Jie Lei because the System and method for detection of mobile device fault conditions mentioned Fitzgerald et al. provides a system and method for implementing the  detection of fault within mobile device including screen defects by utilizing neural network classification of the defect. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and method for detection of mobile device fault conditions mentioned Fitzgerald et al. within the modified teaching of the Scale insensitive and focus driven mobile screen defect detection in industry mentioned by Jie Lei  for implementation of a system and method  for  the detection of fault within mobile device including screen defects by utilizing neural network classification of the defect.

As per claim 7,  Jie Lei teaches receive a quality detection request sent by a console deployed on a display screen production line (  Production line within mobile phone screen manufacturing process and the quality check with neural network taught within Page 73 , Col.1 – “…current industrial production requirements of efficiency and accuracy. In this paper, a high- resolution industrial camera is adopted to collect mobile phone screen images….”, Col.1 – Fig. 1 , lines 1-6) , the quality detection request comprising a display screen image collected by an image collecting device on the display screen production line ( Page 77, Col. 2- “6.1 Dataset - We collect a 3000 image dataset collected in various product batches and screen models, where each defect in an image is an- notated with a bounding box by experienced inspectors. Angular point detection is firstly performed on each original screen image to decide the bounds for the screen, as shown in Fig. 6 ….”) ; input the display screen image into a defect detection model to obtain a defect detection result ( Page 78, Col. 2- 6.3. Focus extraction evaluation- “…We also train the SCN model to decide which area has the most probability to contain defects in a sequence of m image areas. m = 8 is taken in the experiment. The original 30 0 0 images are split into two groups with 1500 images each. We use the first group to produce 180 0 0 sequences with m image areas using random steps sliding in an image for training…. Then a window is sliding on the focus with each patch put into the MSDDN to obtain the final defect detection results…”) , and determine, according to the defect detection result, a defect on a display screen corresponding to the display screen image (Page 78, Col. 2- 6.2 Focus extraction evaluation,  Page 80- Col. 1- Conclusion) ,
Jie Lei does not explicitly teach An electronic device, comprising: at least one processor and a memory; the memory is configured to store computer execution instructions; when executing the computer execution instructions stored on the memory, the at least one processor is configured to: the defect detection model being obtained by training historical defective display screen images using a structure of deep convolutional neural networks and an object detection algorithm; a defect category corresponding to the defect, and a position corresponding to the defect.  
However, within analogous art , Fitzgerald et al. teaches An electronic device, comprising: at least one processor and a memory; the memory is configured to store computer execution instructions ( Paragraph [0024]- “Further the neural network may be implemented in any desired manner, such as through software stored in the server memory, through external hardware communicatively coupled to the server processor, or through a combination of stored software and external hardware. One non-limiting example of external hardware may include a dedicated neural network processor, or a GPU (graphics processing unit) configured to perform neural network operations….” And Paragraph [0061]) ; when executing the computer execution instructions stored on the memory ( Paragraph [0061-0062]), the at least one processor is configured to: the defect detection model being obtained by training historical defective display screen images using a structure of deep convolutional neural networks and an object detection algorithm ( Paragraph [0072]- “…The database 880 may also store neural network training data, …database 880 may store results of analysis of the health and operation of mobile device 800, along with identifying information and historical operational information associate with mobile device 800. In this manner, operational analysis of the mobile device may be tracked and analyzed over time by server 860, and trends identified that may indicate pending failure of at least one component of mobile device 800…” AND Paragraph [0080]); a defect category corresponding to the defect (defect classification taught within Paragraphs [0079] and [0112] and [0122]) , and a position corresponding to the defect ( Paragraph [0127]- “…where a de-convolutional layer, un-pooling layer, and fully connected layer further process and highlight features of the input image corresponding to locations where defects were located. …”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Fitzgerald et al. within the modified teaching of the Scale insensitive and focus driven mobile screen defect detection in industry mentioned by Jie Lei because the System and method for detection of mobile device fault conditions mentioned Fitzgerald et al. provides a system and method for implementing the  detection of fault within mobile device including screen defects by utilizing neural network classification of the defect. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and method for detection of mobile device fault conditions mentioned Fitzgerald et al. within the modified teaching of the Scale insensitive and focus driven mobile screen defect detection in industry mentioned by Jie Lei  for implementation of a system and method  for  the detection of fault within mobile device including screen defects by utilizing neural network classification of the defect.


As per claim 13,  The limitations mentioned within claim 13 are similar to the limitations within claim 7, therefore the prior art of record mentioned within claim 7 teaches the limitations within claim 13.

4.	Claims 3,9 and 15  are rejected under 35 U.S.C 103 as being patentable over Jie Lei ( NPL DOC:  "  Scale insensitive and focus driven mobile screen defect detection in industry," 17th March 2018, Neurocomputing 294 (2018), www.elsevier.com/locate/neucom, Pages 72-80.) in view of Fitzgerald et al. ( USPUB 20180342050) in further view of Kachi( USPUB 20050057593).

As per claim 3,  Combination of Jie Lei and Fitzgerald et al. teach claim 1, 
Combination of Jie Lei and Fitzgerald et al. does not explicitly teach before inputting the display screen image into a defect detection model to obtain a defect detection result, further comprising: performing image preprocessing on the display screen image, wherein the image preprocessing comprises one or more of the following processes: trimming, cutting, rotating, shrinking and enlarging.
However, within analogous art, Kachi teaches  before inputting the display screen image into a defect detection model to obtain a defect detection result, further comprising: performing image preprocessing on the display screen image, wherein the image preprocessing comprises one or more of the following processes: trimming, cutting, rotating, shrinking and enlarging( Paragraph [0011]- “An image is generated that is equal to or slightly smaller than the area in which the recording medium is actually present by forming the first processing image in the second image processing device according to the recording medium information determined in this manner. An editing processing such as a processing for changing the magnification of the image (enlarging/shrinking), a processing for modifying a portion of the image, a processing for rotating the image, a processing for cutting (trimming) a portion of the image, or a combination of these are included in the processing content in the
second image processing device.”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Kachi within the combined  modified teaching of  the Scale insensitive and focus driven mobile screen defect detection in industry mentioned by Jie Lei and  the System and method for detection of mobile device fault conditions mentioned Fitzgerald et al. because the Image Recording Apparatus And Method mentioned by Kachi provides a system and method for implementing image processing technique within image storing databases. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Image Recording Apparatus And Method mentioned by Kachi within the combined  modified teaching of  the Scale insensitive and focus driven mobile screen defect detection in industry mentioned by Jie Lei and  the System and method for detection of mobile device fault conditions mentioned Fitzgerald et al. for implementation of a system and method  for implementing image processing technique within image storing databases.

As per claim 9,  Combination of Jie Lei and Fitzgerald et al. teach claim 7, 
Combination of Jie Lei and Fitzgerald et al. does not explicitly teach wherein, the at least one processor is further configured to perform image preprocessing on the display screen image before inputting the display screen image into the defect detection model to obtain the defect detection result; wherein the image preprocessing comprises one or more of the following processes: trimming, cutting, rotating, shrinking and enlarging.
However, within analogous art, Kachi teaches  wherein, the at least one processor is further configured to perform image preprocessing on the display screen image before inputting the display screen image into the defect detection model to obtain the defect detection result; wherein the image preprocessing comprises one or more of the following processes: trimming, cutting, rotating, shrinking and enlarging( Paragraph [0011]- “An image is generated that is equal to or slightly smaller than the area in which the recording medium is actually present by forming the first processing image in the second image processing device according to the recording medium information determined in this manner. An editing processing such as a processing for changing the magnification of the image (enlarging/shrinking), a processing for modifying a portion of the image, a processing for rotating the image, a processing for cutting (trimming) a portion of the image, or a combination of these are included in the processing content in the second image processing device.”) .  
 	One of ordinary skill in the art would have been motivated to combine the teaching of Kachi within the combined  modified teaching of  the Scale insensitive and focus driven mobile screen defect detection in industry mentioned by Jie Lei and  the System and method for detection of mobile device fault conditions mentioned Fitzgerald et al. because the Image Recording Apparatus And Method mentioned by Kachi provides a system and method for implementing image processing technique within image storing databases. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Image Recording Apparatus And Method mentioned by Kachi within the combined  modified teaching of  the Scale insensitive and focus driven mobile screen defect detection in industry mentioned by Jie Lei and  the System and method for detection of mobile device fault conditions mentioned Fitzgerald et al. for implementation of a system and method  for implementing image processing technique within image storing databases.

As per claim 15,  Combination of Jie Lei and Fitzgerald et al. teach claim 13, 
Combination of Jie Lei and Fitzgerald et al. does not explicitly teach wherein the operations further comprise: performing image preprocessing on the display screen image before inputting the display screen image into the defect detection model to obtain the defect detection result, wherein the image preprocessing comprises one or more of the following processes: trimming, cutting, rotating, shrinking and enlarging.
However, within analogous art, Kachi teaches wherein the operations further comprise: performing image preprocessing on the display screen image before inputting the display screen image into the defect detection model to obtain the defect detection result, wherein the image preprocessing comprises one or more of the following processes: trimming, cutting, rotating, shrinking and enlarging( Paragraph [0011]- “An image is generated that is equal to or slightly smaller than the area in which the recording medium is actually present by forming the first processing image in the second image processing device according to the recording medium information determined in this manner. An editing processing such as a processing for changing the magnification of the image (enlarging/shrinking), a processing for modifying a portion of the image, a processing for rotating the image, a processing for cutting (trimming) a portion of the image, or a combination of these are included in the processing content in the second image processing device.”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Kachi within the combined  modified teaching of  the Scale insensitive and focus driven mobile screen defect detection in industry mentioned by Jie Lei and  the System and method for detection of mobile device fault conditions mentioned Fitzgerald et al. because the Image Recording Apparatus And Method mentioned by Kachi provides a system and method for implementing image processing technique within image storing databases. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Image Recording Apparatus And Method mentioned by Kachi within the combined  modified teaching of  the Scale insensitive and focus driven mobile screen defect detection in industry mentioned by Jie Lei and  the System and method for detection of mobile device fault conditions mentioned Fitzgerald et al. for implementation of a system and method  for implementing image processing technique within image storing databases.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

5.          Claims 2,5,6,8,11,12,14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 2, prior art of record does not teach or suggest the limitation mentioned within claim 2: “…the defect detection model is a result of combined training on a candidate region loss, a region category loss and a region boundary loss of each of the historical defective display screen images, so that a total loss value of the candidate region loss, the region category loss and the region boundary loss satisfies a preset loss threshold; wherein the candidate region loss refers to a loss value between a selected defective region in the each of the historical defective display screen images and an actual defective region, the region category loss refers to a loss value between a predicted defect category in the selected defective region and an actual defect category, and the region boundary loss refers to a loss value between a predicted defect boundary in the selected defective region and an actual defect boundary.” 


As to claim 5, prior art of record does not teach or suggest the limitation mentioned within claim 5: “…determining quality of the display screen corresponding to the display screen image according to production stage information and the defect detection result; the production stage information is used to indicate a manufacturer corresponding to the display screen, a production environment corresponding to the display screen, and a type of the display screen. ” 

As to claim 6, Claim 6 depends on objected allowable claim 5, therefore the following claim 6 is objected as allowable claim. 

As to claim 8, prior art of record does not teach or suggest the limitation mentioned within claim 8: “…the defect detection model is a result of combined training on a candidate region loss, a region category loss and a region boundary loss of each of the historical defective display screen images, so that a total loss value of the candidate region loss, the region category loss and the region boundary loss satisfies a preset loss threshold; wherein the candidate region loss refers to a loss value between a selected defective region in the each of the historical defective display screen images and an actual defective region, the region category loss refers to a loss value between a predicted defect category in the selected defective region and an actual defect category, and the region boundary loss refers to a loss value between a predicted defect boundary in the selected defective region and an actual defect boundary.” 


As to claim 11, prior art of record does not teach or suggest the limitation mentioned within claim 11: “…one processor is further configured to determine quality of the display screen corresponding to the display screen image according to production stage information and the defect detection result; the production stage information is used to indicate a manufacturer corresponding to the display screen, a production environment corresponding to the display screen, and a type of the display screen.  ” 

As to claim 12, Claim 12 depends on objected allowable claim 11, therefore the following claim 12 is objected as allowable claim. 

As to claim 14, prior art of record does not teach or suggest the limitation mentioned within claim 14: “…the defect detection model is a result of combined training on a candidate region loss, a region category loss and a region boundary loss of each of the historical defective display screen images, so that a total loss value of the candidate region loss, the region category loss and the region boundary loss satisfies a preset loss threshold; wherein the candidate region loss refers to a loss value between a selected defective region in the each of the historical defective display screen images and an actual defective region, the region category loss refers to a loss value between a predicted defect category in the selected defective region and an actual defect category, and the region boundary loss refers to a loss value between a predicted defect boundary in the selected defective region and an actual defect boundary.” 

As to claim 17, prior art of record does not teach or suggest the limitation mentioned within claim 17: “…determining quality of the display screen corresponding to the display screen image according to production stage information and the defect detection result; the production stage information is used to indicate a manufacturer corresponding to the display screen, a production environment corresponding to the display screen, and a type of the display screen.” 

 As to claim 18, Claim 18 depends on objected allowable claim 17, therefore the following claim 18 is objected as allowable claim. 





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax # is (571)273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637